The issues raised by the father on this appeal are not reviewable. The Family Court properly denied the father’s objections on the ground that he failed to file proof of service of a copy of the objections on the mother. Family Court Act § 439 (e) provides, in pertinent part, that “[a] party filing objections shall serve a copy of such objections upon the opposing party,” and that “[p]roof of service upon the opposing party shall be filed with the court at the time of filing of objections and any rebuttal.” By failing to file proof of service of a copy of his objections on the mother, the father failed to fulfill a condition precedent to filing timely written objections to the Support Magistrate’s order and, thus, failed to “ ‘exhaust the Family Court procedure for review of [his] objection’ ” (Matter of Semenova v Semenov, 85 AD3d 1036, 1037 [2011], quoting Matter of Davidson v Wilner, 214 AD2d 563 [1995]). Consequently, the father waived his right to appellate review of the merits of his objections (see Matter of Semenova v Semenov, 85 AD3d at 1037; Matter of Lusardi v Giovinazzi, 81 AD3d 958 [2011]; Matter of Hidary v Hidary, 79 AD3d 880 [2010]). Angiolillo, J.E, Dickerson, Leventhal and Chambers, JJ., concur.